DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0256225 A1.


Response to Amendment
The amendment filed on 06/21/2022 has been entered:
Claim 14, 18, 19, 21, 23, 25 and 26 remain pending in the application;
Claim 25 is amended.

Applicant’s amendments to claim overcome each and every claim objections as set forth in the Non-Final Office Action mailed on 01/19/2022. The corresponding claim objections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 14, 18, 19, 21, 23, 25 and 26 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.

Regarding the rejection of independent claim 14 and 26, applicant submitted on p.5 – 8 that “the combination of the cited references do not teach or suggest at least the feature of "wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies, and wherein the surgical robot system correlates the position of the moveable tracking marker to a particular position, orientation, and height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker"”; “It should be noted that intervertebral discs are not the same or equivalent to an expandable fusion device as a disc maintains motion within the spine whereas a fusion device does the exact opposite in that it fuses the adjacent vertebral bodes together. Thus, on skilled in the art would not combine the disclosure of Reed with the other references”; “Specifically, the end effector of Crawford and the end effector of the claimed invention are different and as claimed Crawford does not disclose this difference, as the optical markers of Crawford are clearly positioned away from the surface of the end effector”; “the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference”; “A prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention”; “Using the instrument to measure the distance as in Reed clearly teaches away from the use of an expandable fusion device as in the claimed invention.”
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, both the spacer in Palmatier ([0020]) and the spreading instrument in Reed ([0029]) are used in interbody fusion procedure and are designed to maintain a distance between adjacent vertebral discs, therefore above spacer or spreading instrument are art recognized interbody fusion device which can be evidenced in the previously cited pertinent art Ido et al. (Use of an autologous cortical bone graft sandwiched between two intervertebral spacers in posterior lumbar interbody fusion; published in June 2001) in the Non-Final Office Action mailed on 01/19/2022.
Second, applicant’s arguments regarding the difference between the end effector as taught by Crawford and the end effector in the present application are not positively recited in the claim. The claim only recite “end effector” without any further limitation. Thus, such supposed difference does not bear any patentability weight in the examination.
Third, the 103 rejections are not simply “pick and choose”. All cited references are analogous art to the claimed invention, they either have structural similarity or functional overlapping. Substitution one known element as claimed for another as taught by cited reference does not affect the function of other parts as claimed. Further, each substitution yields predictable results as a reference is introduced. Those rationales are explicitly stated in the previous Non-Final Office Action. In addition, as discussed above, both the spacer in Palmatier ([0020]) and the spreading instrument in Reed ([0029]) are used in interbody fusion procedure and are designed to maintain a distance between adjacent vertebral discs. They both have similar structural elements such as the finger 10 and limbs 40 together (see Reed; Fig.2) are equivalent to the alignment arms 110 and 112 (see Berry; Fig.6B). Using the movable marker linkage and associated distance measurement as taught by Reed, the distance between the alignment arms as taught by Berry can be measured which directly represent the height of vertebral implant assembly 20. 
Fourth, there is no such teaching away either explicitly or implicitly disclosed in Reed. As discussed above, the finger of Reed is equivalent to the alignment arm of Berry which can be modified to perform the distance measurement when one with ordinary skill in the art looking at the Fig.2 of Reed and Fig.6B of Berry.
Thus, applicant’s arguments regarding the rejection of independent claim 14 and 26 have been fully considered but they are not persuasive.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.8 exclusively rely on supposed deficiencies with the rejection of parent claim 14. These remarks are not persuasive for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.5 – 8 have been fully considered but they are not persuasive. THIS ACTION IS MADE FINAL.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14, 18, 19, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2015/0196365 A1; published on 07/16/2015) (hereinafter "Kostrzewski"), in view of Berry (US 2006/0084975 A1; published on 04/20/2006), Palmatier et al. (US 2017/0209286 A1; filed on 01/22/2016) (hereinafter "Palmatier"), Reed et al. (US 2006/0264963 A1; published on 11/23/2006) (hereinafter "Reed") and Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter “Crawford”).

Regarding claim 14, Kostrzewski teaches a surgical robot system ("FIG. 2 illustrates an example configuration 200 of a robotic arm 202 for performing a surgical operation." [0069]; Fig.2) comprising:
a robot ("The robotic surgical system includes …" [0069]) having a robot base (see Fig.2, the lower part supporting the arm 202 is the base), a robot arm coupled to the robot base ("… includes a robotic arm 202 …" [0069]; see Fig.2 the connection), and an end-effector ("… and a end-effector 204." [0069]; Fig.2) coupled to the robot arm ("An end-effector … is coupled to the robotic arm 202 …" [0070]), the end-effector having a guide tube ("An end-effector, such as surgical instrument guide 206 …" [0070]; Fig.2; "FIG. 3 illustrates an example surgical instrument guide 300 …" [0071]; Fig.3; “… in the guiding tube 1006 …" [0092]; Fig.10B), and wherein the robot is configured to move the end-effector (“The various positioning modes allow an operator to quickly and accurately move the end effector to a desired position …” [0091]) and wherein the end-effector is locked in a position (“Selection of the rotation mode locks movement of the end effector except rotations …” [0090]; “When all of the buttons are released, in some implementations, the robot actively holds the position of the end effector.” [0091]);
an instrument ("… of a surgical instrument {e.g., drill guide 212} …" [0070]; Fig.2; "FIGS. 4A-B illustrate an example surgical instrument system 400 for use with the robotic surgical system." [0073]; Fig.4A) having an array extending from the instrument with a plurality of fixed tracking markers ("... with a tool support having a navigational marker {e.g., a multipoint, planar marker} attached thereto via a peg ..." [0010]; "The navigation marker 412 is coupled to the tool support 410 via a peg 420. ... The navigation marker may be, for example, navigation tracker such as the Dedicated NavLock™ tracker from Medtronic, Inc. of Minneapolis, Minn." [0073]; the NavLock™ tracker is a multipoint tracking system which using multiple tracking markers), the instrument receivable in the guide tube ("The surgical instrument guide 206 is configured to hold and/or restrict movement of a surgical instrument {e.g., drill guide 212} therethrough." [0070]; Fig.2);
an implant configured to be inserted in a patient ("… to guide a screw implant and/or a tissue protector." [0070]), the implant configured to be detachably coupled to the instrument ("Other surgical instruments may be used by the system, such as a screw driver or awl." [0070]; by definition in surgical technology, screw implant is detachably coupled to screw driver during operation); and
at least one camera able to detect the plurality of fixed tracking markers ("… and permits the navigation marker attached to the tool support via the peg to be viewed by a navigation camera along an entire range of movement of the tool support through the guide 300. In some implementations, the navigation marker is used by navigation camera to track the surgical instrument." [0074]).
Kostrzewski fails to explicitly teach the instrument having a proximal rotatable knob; the implant being expandable relative to the instrument, wherein the implant is adapted to be expandable by rotation of the proximal knob; a moveable tracking marker, at least one camera able to detect the moveable tracking marker on the instrument, wherein the robot determines a position or movement of the moveable tracking marker to determine a level of expansion of the implant; wherein the end effector includes a plurality of markers placed around the surface of the end effector, wherein the distribution of the plurality of markers is configured to be tracked when end-effector is translated and rotated in the surgical field, wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies, and wherein the surgical robot system correlates the position of the moveable tracking marker to a particular position, orientation, and height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker.
However, in the same field of endeavor, Berry teaches the instrument having a proximal rotatable knob (“… the distal end of the axle 62 may be fixedly engaged with the gear selection cap 74 and/or a rotating portion of the handle section 52.” [0025]; see Fig.3, 4; here the rotating portion is equivalent to the rotatable knob); the implant being expandable (“… to expand {or contract, if necessary} the implant assembly 20.” [0033]) relative to the instrument (“… which in turn can cause the endplate assemblies 24 and 26 to move relative to one another, thereby expanding {or contracting, if necessary} the implant assembly 20.” [0038]; see the direction of endplate 24, 26 in Fig.2, 6b), wherein the implant is adapted to be expandable by rotation of the proximal knob (“The surgeon can then turn either the handle 64 or the rotatably movable portion of the handle 64 around the axis of the interior axle 62 to expand {or contract, if necessary} the implant assembly 20.” [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument as taught by Kostrzewski with the expander and holding instrument as taught by Berry. Doing so would make it possible “to facilitate the placement of the assembly 20 inside the vertebral column 10” (see Berry; [0036]).
Kostrzewski in view of Berry fails to explicitly teach a moveable tracking marker, at least one camera able to detect the moveable tracking marker on the instrument, wherein the robot determines a position or movement of the moveable tracking marker to determine a level of expansion of the implant; wherein the end effector includes a plurality of markers placed around the surface of the end effector, wherein the distribution of the plurality of markers is configured to be tracked when end-effector is translated and rotated in the surgical field, wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies, and wherein the surgical robot system correlates the position of the moveable tracking marker to a particular position, orientation, and height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker.
However, in the same field of endeavor, Palmatier teaches a moveable tracking marker (“Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]), at least one camera able to detect the moveable tracking marker on the instrument (“… which provide position and rotation indicia and/or display of an interbody implant via a camera sensor …” [0023]), wherein the robot determines a position or movement of the moveable tracking marker to determine a changing attribute of the implant (“… fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue.” [0054]; “Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]), wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies (“… the spinal implant includes an intervertebral spacer.” [0020]), and wherein the surgical robot system (“Sensor array 202 is coupled to computer 220, which may be programmed with software modules that analyze signals transmitted by sensor array 202 to determine the position of each object in a detector space.” [0070]) correlates the position of the moveable tracking marker to a particular position, orientation of the expandable interbody fusion device (“… fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue.” [0054]; “Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the instrument integrated with navigation fiducials as taught by Palmatier. Doing so would make it possible that fiducial "provides the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).
Kostrzewski in view of Berry and Palmatier fails to explicitly teach wherein the robot determines a position or movement of the moveable tracking marker to determine a level of expansion of the implant; wherein the end effector includes a plurality of markers placed around the surface of the end effector, wherein the distribution of the plurality of markers is configured to be tracked when end-effector is translated and rotated in the surgical field, and wherein the surgical robot system correlates the position of the moveable tracking marker to a particular height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker.
However, in the same field of endeavor, Reed teaches a moveable tracking marker (“An additional marker is indicated by 30 and is situated at a variable distance 14 from the reference star 20. The distance 14 varies with the distance between the spreading fingers 10.” [0029]), at least one camera able to detect the moveable tracking marker on the instrument (“… that includes cameras or other detection means for determining a position of the markers in three-dimensional space.” [0023]), wherein the robot determines a position or movement of the moveable tracking marker (“A computer also can be provided to calculate the position of the markers in three-dimensional space from the detected radiation.” [0023]) to determine a level of expansion of the implant (“An indicator 50, to which the marker 30 is attached, is connected to the threaded rod 44 … The position of the indicator 50 in the gap {not shown} thus reflects the distance between the spreading fingers 10 a and 10 b.” [0033]; “The distance between the spreading fingers 10 a and 10 b can thus be exactly determined by measuring the markers 20 a, 20 b, 20 c and 30.” [0036]; see Fig.2; see also in Fig.1, fingers 10 and limbs 40 together are equivalent to the alignment arms 110 and 112 in Fig.6B of Berry, which represents the expansion level of implant 20), wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies (“Various artificial intervertebral discs A, B and C can be attached at the spreading fingers 10.” [0029]), and wherein the surgical robot system (“A computer also can be provided to calculate the position of the markers in three-dimensional space from the detected radiation.” [0023]) correlates the position of the moveable tracking marker to a particular height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker (“An indicator 50, to which the marker 30 is attached, is connected to the threaded rod 44 … The position of the indicator 50 in the gap {not shown} thus reflects the distance between the spreading fingers 10 a and 10 b.” [0033]; “The distance between the spreading fingers 10 a and 10 b can thus be exactly determined by measuring the markers 20 a, 20 b, 20 c and 30.” [0036]; see Fig.2; see also in Fig.1, fingers 10 and limbs 40 together are equivalent to the alignment arms 110 and 112 in Fig.6B of Berry, which represents the expansion level of implant 20).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the vertebral spreading instrument and additional movable marker as taught by Reed. Doing so would make it possible to provide a navigation system "allows not only the distance between the spreading fingers to be determined by detecting the markers but, also the absolute position of the spreading fingers in a space monitored by cameras to be determined" (see Reed; [0010]).
Kostrzewski in view of Berry, Palmatier and Reed fails to explicitly teach wherein the end effector includes a plurality of markers placed around the surface of the end effector, wherein the distribution of the plurality of markers is configured to be tracked when end-effector is translated and rotated in the surgical field.
However, in the same field of endeavor, Crawford teaches wherein the end effector includes a plurality of markers placed around the surface of the end effector (“… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 …” [0133]), wherein the distribution of the plurality of markers is configured to be tracked (“… the light emitted from and/or reflected by the markers can be read by cameras {for example with cameras 8200 shown in FIG. 81} and/or optical sensors and the location of the object can be calculated through triangulation methods {such as stereo-photogrammetry}.” [0133]) when end-effector is translated and rotated in the surgical field (by using the term “when”, the above language is intended use of claimed apparatus, therefore does not differentiate the claimed invention from cited prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. In addition, the tracking system as taught by Crawford is capable of tracking the position of end effector all the time which include the time recited in above limitation; see also Crawford [0009]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford; [0159]).

Regarding claim 18, Kostrzewski in view of Berry, Palmatier, Reed and Crawford teaches all claim limitations, as applied in claim 14, and Palmatier further teaches wherein the moveable tracking marker linearly translates ("… Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150." [0056]; Fig.8, 9) relative to the plurality of fixed tracking markers ("… to guide translation of rod 102 relative to shaft 24 …" [0057]; see Fig.7, 8 and 9, fixed array of fiducials 84 is attached to instrument including shaft 24, thus translation relative to shaft 24 is also relative to array of fiducials 84).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the instrument integrated with navigation fiducials as taught by Palmatier. Doing so would make it possible that using translation movement “to indicate position, movement and/or rotation of spinal implant” (see Palmatier; [0056]) and that fiducial "provides the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).

Regarding claim 19, Kostrzewski in view of Berry, Palmatier, Reed and Crawford teaches all claim limitations, as applied in claim 14, and Reed further teaches wherein the moveable tracking marker rotates relative to the plurality of fixed tracking markers ("The marker 30 is situated on an arm 70 a, which is rigidly connected to the limb 40 a and rotates together with the limb 40 a about a rotational joint 43 … The position of the marker 30 relative to the reference star 20 is changed by moving the arms 70 a and 70 b apart." [0036]; Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the vertebral spreading instrument and additional movable marker as taught by Reed. By measuring this additional movement of the arms, it would be possible that “The distance between the spreading fingers 10 a and 10 b can thus be exactly determined” (see Reed; [0036]) and finally to provide a navigation system "allows not only the distance between the spreading fingers to be determined by detecting the markers but, also the absolute position of the spreading fingers in a space monitored by cameras to be determined" (see Reed; [0010]).

Regarding claim 21, Kostrzewski in view of Berry, Palmatier, Reed and Crawford teaches all claim limitations, as applied in claim 14, and Kostrzewski further teaches wherein the instrument is configured to be positioned in the end-effector (“An end-effector, such as surgical instrument guide 206, is coupled to the robotic arm 202 for precisely guiding instruments during surgery … the surgical instrument is a drill guide 212 through which the drill bit 208 of a drill 218 is passed.” [0070]; see Fig.2) in order to align the instrument along a given trajectory for a surgical procedure (“… to align an axis defined by the instrument guide 206 at a desired trajectory in relation to a patient situation 210. The axis can be aligned with the desired trajectory in relation to the patient situation 210 via the manipulator.” [0069]).

Regarding claim 23, Kostrzewski in view of Berry, Palmatier, Reed and Crawford teaches all claim limitations, as applied in claim 14, and Palmatier further teaches wherein the at least one of the fixed tracking markers (“… a tracking device having an emitter array 82 that is connected to collar 72 via post 80.” [0048]) is a light emitting diode (“Emitter array 82 includes markers, such as, for example fiducials 84 … fiducials 84 include at least one light emitting diode.” [0049]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the instrument integrated with navigation fiducials as taught by Palmatier. Doing so would make it possible “for generating a signal to a sensor array” “representing a three-dimensional spatial position and/or a trajectory of inserter 12 and/or spinal implant 150 relative to a portion of a patient's anatomy and/or a depth of inserter 12 and/or spinal implant 150 within the patient's anatomy for display on a monitor” (see Palmatier; [0049]) when using a camera as tracking sensor (see Palmatier; [0024].

Regarding claim 25, Kostrzewski in view of Berry, Palmatier, Reed and Crawford teaches all claim limitations, as applied in claim 14, and Palmatier further teaches wherein the robot continuously determines (“… surgical navigation system 200 provides for real-time tracking of inserter 12 and spinal implant 150.” [0070]) a changing of the implant based on the changing position of the moveable tracking marker (“Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]) relative to the fixed tracking markers (“… an emitter array 82 that is connected to collar 72 via post 80.” [0048]; since emitter array 82 is fixed to main body, the translation of rod 102 is relative to the emitter array 82; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the instrument integrated with navigation fiducials as taught by Palmatier. Doing so would make it possible that fiducial "provides the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).
In addition, Reed further teaches wherein the robot determines a changing expansion level of the implant based on the changing position of the moveable marker relative to the fixed tracking markers (“An indicator 50, to which the marker 30 is attached, is connected to the threaded rod 44 … The position of the indicator 50 in the gap {not shown} thus reflects the distance between the spreading fingers 10 a and 10 b.” [0033]; “The distance between the spreading fingers 10 a and 10 b can thus be exactly determined by measuring the markers 20 a, 20 b, 20 c and 30.” [0036]; see Fig.2; see also in Fig.1, fingers 10 and limbs 40 together are equivalent to the alignment arms 110 and 112 in Fig.6B of Berry, which represents the expansion level of implant 20).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski and real-time tracking system as taught by Palmatier with the vertebral spreading instrument and additional movable marker as taught by Reed. Doing so would make it possible to provide a navigation system "allows not only the distance between the spreading fingers to be determined by detecting the markers but, also the absolute position of the spreading fingers in a space monitored by cameras to be determined" (see Reed; [0010]).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Berry, Palmatier and Reed.

Regarding claim 26, Kostrzewski teaches a surgical robot system ("FIG. 2 illustrates an example configuration 200 of a robotic arm 202 for performing a surgical operation." [0069]; Fig.2) comprising:
a robot ("The robotic surgical system includes …" [0069]) having a robot base (see Fig.2, the lower part supporting the arm 202 is the base), a robot arm coupled to the robot base ("… includes a robotic arm 202 …" [0069]; see Fig.2 the connection), and an end-effector ("… and a end-effector 204." [0069]; Fig.2) coupled to the robot arm ("An end-effector … is coupled to the robotic arm 202 …" [0070]), the end-effector having a guide tube ("An end-effector, such as surgical instrument guide 206 …" [0070]; Fig.2; "FIG. 3 illustrates an example surgical instrument guide 300 …" [0071]; Fig.3; “… in the guiding tube 1006 …" [0092]; Fig.10B), and wherein the robot is configured to move the end-effector (“The various positioning modes allow an operator to quickly and accurately move the end effector to a desired position …” [0091]) and wherein the end-effector is locked in a position (“Selection of the rotation mode locks movement of the end effector except rotations …” [0090]; “When all of the buttons are released, in some implementations, the robot actively holds the position of the end effector.” [0091]);
an instrument ("… of a surgical instrument {e.g., drill guide 212} …" [0070]; Fig.2; "FIGS. 4A-B illustrate an example surgical instrument system 400 for use with the robotic surgical system." [0073]; Fig.4A) having an array extending from the instrument with a plurality of fixed tracking markers ("... with a tool support having a navigational marker {e.g., a multipoint, planar marker} attached thereto via a peg ..." [0010]; "The navigation marker 412 is coupled to the tool support 410 via a peg 420. ... The navigation marker may be, for example, navigation tracker such as the Dedicated NavLock™ tracker from Medtronic, Inc. of Minneapolis, Minn." [0073]; the NavLock™ tracker is a multipoint tracking system which using multiple tracking markers), the instrument receivable in the guide tube ("The surgical instrument guide 206 is configured to hold and/or restrict movement of a surgical instrument {e.g., drill guide 212} therethrough." [0070]; Fig.2);
an implant configured to be inserted in a patient ("… to guide a screw implant and/or a tissue protector." [0070]), the implant configured to be detachably coupled to the instrument ("Other surgical instruments may be used by the system, such as a screw driver or awl." [0070]; by definition in surgical technology, screw implant is detachably coupled to screw driver during operation); and
at least one camera able to detect the plurality of fixed tracking markers ("… and permits the navigation marker attached to the tool support via the peg to be viewed by a navigation camera along an entire range of movement of the tool support through the guide 300. In some implementations, the navigation marker is used by navigation camera to track the surgical instrument." [0074]).
Kostrzewski fails to explicitly teach the instrument having a proximal rotatable knob; the implant being expandable relative to the instrument, wherein the implant is adapted to be expandable by rotation of the proximal knob; a moveable tracking marker, at least one camera able to detect the moveable tracking marker on the instrument, wherein the robot determines a position or movement of the moveable tracking marker to determine a level of expansion of the implant; wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies, and wherein the surgical robot system correlates the position of the moveable tracking marker to a particular position, orientation, and height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker.
However, in the same field of endeavor, Berry teaches the instrument having a proximal rotatable knob (“… the distal end of the axle 62 may be fixedly engaged with the gear selection cap 74 and/or a rotating portion of the handle section 52.” [0025]; see Fig.3, 4; here the rotating portion is equivalent to the rotatable knob); the implant being expandable (“… to expand {or contract, if necessary} the implant assembly 20.” [0033]) relative to the instrument (“… which in turn can cause the endplate assemblies 24 and 26 to move relative to one another, thereby expanding {or contracting, if necessary} the implant assembly 20.” [0038]; see the direction of endplate 24, 26 in Fig.2, 6b), wherein the implant is adapted to be expandable by rotation of the proximal knob (“The surgeon can then turn either the handle 64 or the rotatably movable portion of the handle 64 around the axis of the interior axle 62 to expand {or contract, if necessary} the implant assembly 20.” [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument as taught by Kostrzewski with the expander and holding instrument as taught by Berry. Doing so would make it possible “to facilitate the placement of the assembly 20 inside the vertebral column 10” (see Berry; [0036]).
Kostrzewski in view of Berry fails to explicitly teach a moveable tracking marker, at least one camera able to detect the moveable tracking marker on the instrument, wherein the robot determines a position or movement of the moveable tracking marker to determine a level of expansion of the implant; wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies, and wherein the surgical robot system correlates the position of the moveable tracking marker to a particular position, orientation, and height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker.
However, in the same field of endeavor, Palmatier teaches a moveable tracking marker (“Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]), at least one camera able to detect the moveable tracking marker on the instrument (“… which provide position and rotation indicia and/or display of an interbody implant via a camera sensor …” [0023]), wherein the robot determines a position or movement of the moveable tracking marker to determine a changing attribute of the implant (“… fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue.” [0054]; “Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]), wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies (“… the spinal implant includes an intervertebral spacer.” [0020]), and wherein the surgical robot system (“Sensor array 202 is coupled to computer 220, which may be programmed with software modules that analyze signals transmitted by sensor array 202 to determine the position of each object in a detector space.” [0070]) correlates the position of the moveable tracking marker to a particular position, orientation of the expandable interbody fusion device (“… fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue.” [0054]; “Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the instrument integrated with navigation fiducials as taught by Palmatier. Doing so would make it possible that fiducial "provides the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).
Kostrzewski in view of Berry and Palmatier fails to explicitly teach wherein the robot determines a position or movement of the moveable tracking marker to determine a level of expansion of the implant; wherein the surgical robot system correlates the position of the moveable tracking marker to a particular height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker.
However, in the same field of endeavor, Reed teaches a moveable tracking marker (“An additional marker is indicated by 30 and is situated at a variable distance 14 from the reference star 20. The distance 14 varies with the distance between the spreading fingers 10.” [0029]), at least one camera able to detect the moveable tracking marker on the instrument (“… that includes cameras or other detection means for determining a position of the markers in three-dimensional space.” [0023]), wherein the robot determines a position or movement of the moveable tracking marker (“A computer also can be provided to calculate the position of the markers in three-dimensional space from the detected radiation.” [0023]) to determine a level of expansion of the implant (“An indicator 50, to which the marker 30 is attached, is connected to the threaded rod 44 … The position of the indicator 50 in the gap {not shown} thus reflects the distance between the spreading fingers 10 a and 10 b.” [0033]; “The distance between the spreading fingers 10 a and 10 b can thus be exactly determined by measuring the markers 20 a, 20 b, 20 c and 30.” [0036]; see Fig.2; see also in Fig.1, fingers 10 and limbs 40 together are equivalent to the alignment arms 110 and 112 in Fig.6B of Berry, which represents the expansion level of implant 20), wherein the implant is an expandable interbody fusion device positioned between adjacent vertebral bodies (“Various artificial intervertebral discs A, B and C can be attached at the spreading fingers 10.” [0029]), and wherein the surgical robot system (“A computer also can be provided to calculate the position of the markers in three-dimensional space from the detected radiation.” [0023]) correlates the position of the moveable tracking marker to a particular height of the expandable interbody fusion device and determines the height of the expandable interbody fusion device based on the location of the moveable tracking marker (“An indicator 50, to which the marker 30 is attached, is connected to the threaded rod 44 … The position of the indicator 50 in the gap {not shown} thus reflects the distance between the spreading fingers 10 a and 10 b.” [0033]; “The distance between the spreading fingers 10 a and 10 b can thus be exactly determined by measuring the markers 20 a, 20 b, 20 c and 30.” [0036]; see Fig.2; see also in Fig.1, fingers 10 and limbs 40 together are equivalent to the alignment arms 110 and 112 in Fig.6B of Berry, which represents the expansion level of implant 20).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Kostrzewski with the vertebral spreading instrument and additional movable marker as taught by Reed. Doing so would make it possible to provide a navigation system "allows not only the distance between the spreading fingers to be determined by detecting the markers but, also the absolute position of the spreading fingers in a space monitored by cameras to be determined" (see Reed; [0010]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793             

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793